Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Claim 15 recites computer-readable media, however the claim is statutory subject matter, and does not invoke rejection under 35 USC 101, since [0074] of specification disclose for non-transitory computer-readable media.
Allowable Subject Matter
1.		Claims 1-20 are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Stojanovic et al. Pub. No: US 20190050648 A1, relates to localizing a vehicle on the Earth's surface, via the registration of a map and real-time images of the vehicle's environment. See abstract, further Stojanovic teaches “the semantic segmentation of a visual image is performed via a deep learned neural network, such as, but not limited to, a deep convolutional neural network (CNN). In other embodiments, deep learning methods other than CNNs may be employed to semantically segment a visual image. For example, various end-to-end learning methods 
Stojanovic failed to teach or suggest for receiving a first image and a second image, the first image and the second image depicting a representation of an object in an environment; inputting the first image and the second image into a machine-learned model trained to segment images; receiving, from the machine-learned model, a first segmented image and a second segmented image, wherein a first portion of the first segmented image corresponds to the object depicted in the first image, and a second portion of the second segmented image corresponds to the object depicted in the second image, the object having a repeated object classification; determining, in the first image, a first feature associated with the object; determining, in the second image, a second feature associated with the object; determining a first position of the first feature in the environment; determining a second position of the second feature in the environment; combining the first position and the second position to determine a combined position; and storing the combined position as a landmark location. As cited in independent claim 1.
one or more computer-readable media storing instructions which, when executed by the one or more processors, cause the system to perform operations comprising:
receiving an image depicting an object in an environment; inputting the image into a machine-learned model trained to segment images; receiving, from the machine-learned model, a segmented image, wherein a portion of the segmented image corresponds to the object depicted in the image, the object having a repeated object classification;
determining a feature associated with the object; determining a first position of the feature in the environment; receiving a second position of an additional feature that is associated with the feature;
combining the first position and the second position to determine a combined position; and storing the combined position as a landmark location. As cited in independent claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALI BAYAT/Primary Examiner, Art Unit 2664